                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MELODY ROSE JONES,
                                             CASE NO. 2:19-CV-147
       Movant,                               CRIM. NO. 2:16-CR-00166
                                             JUDGE MICHAEL H. WATSON
       v.                                    Chief Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

       Respondent.
                                    ORDER and
                           REPORT AND RECOMMENDATION

       Movant, a federal prisoner, brings this Motion to Vacate under 28 U.S.C. § 2255. This

matter is before the Court on the Motion to Vacate, Respondent’s Response in Opposition,

Movant’s Reply, and the exhibits of the parties. For the reasons that follow, the Undersigned

RECOMMENDS that the Motion to Vacate under 28 U.S.C. § 2255 (ECF No. 79) be DENIED

and that the action be DISMISSED.

       Movant’s Motion to Appoint Counsel (ECF No. 80) is DENIED.

Facts and Procedural History

       On August 23, 2016, Movant was charged in a thirteen-count Indictment relating to her

perpetration of a tax fraud scheme, in violation of 18 U.S.C. § 2, 18 U.S.C. § 371, 18 U.S.C. §

641, and 18 U.S.C. § 1028A, with a forfeiture provision under 18 U.S.C. § 982(a)(1), (a)(2).

(ECF No. 1.) On August 26, 2016, Attorney Steven S. Nolder filed a Notice of Appearance as

defense counsel. (ECF No. 6.) On September 13, 2016, Attorney Joseph R. Landusky, II, filed a

Notice of Substitution of Counsel, relieving Attorney Nolder as from his representation as

defense counsel. (ECF No. 23.) However, on May 30, 2017, Attorney Landusky filed a Motion

to Withdraw, (ECF No. 41), and Attorney Nolder re-entered his appearance by filing a Notice of
Substitution of Counsel indicating that Movant had retained him to again represent her as

defense counsel. (ECF No. 42.) Thereafter, on May 31, 2017, Movant pleaded guilty pursuant

to the terms of the Superseding Plea Agreement to Counts 2 and 11 of the Indictment, charging

her with theft or conversion to her own use of money or property of the United States, in

violation of 18 U.S.C. § 641, and knowing use without authority of a means of identification of

another person in relation to a felony violation of 18 U.S.C. § 641, in violation of 18 U.S.C. §

1028A. She also agreed to forfeit any property derived or obtained as a result of those charges.

(ECF No. 45, PAGEID # 124-25.) On March 21, 2018, the Court imposed an aggregate term of

48 months imprisonment, to be followed by three years supervised release, plus restitution in the

amount of $3,234,590. (ECF No. 68, 70.) Movant did not file an appeal.

       On January 15, 2019, Movant filed this Motion to Vacate under 28 U.S.C. § 2255. (ECF

No. 79.) She complains that Attorney Landusky performed in a constitutionally ineffective

manner causing her prejudice, and asserts that, as a result, her guilty plea was not knowing,

intelligent or voluntary. It is the position of the Respondent that this action should be dismissed

because Movant has failed to provide a cognizable claim for relief.

Motion to Appoint Counsel

       Movant has filed a request for the appointment of counsel. (ECF No. 80.)

       The United States Supreme Court has held that a prisoners’ post-conviction right to

counsel extends only to the first appeal of right and no further. Pennsylvania v. Finley, 481 U.S.

551, 555 (1987) (“We have never held that prisoners have a constitutional right to counsel when

mounting collateral attacks upon their convictions and we decline to so hold today.”). Habeas

proceedings are considered to be civil in nature, and a Movant has no constitutional right to

counsel in habeas corpus proceedings. Post v. Bradshaw, 422 F.3d 419, 425 (6th Cir. 2005)



                                                 2
(citing Coleman v. Thompson, 501 U.S. 722, 752-53 (1991)); Cobas v. Burgess, 306 F.3d 441,

444 (6th Cir. 2002). Rather, “[w]henever the United States magistrate judge or the court

determines that the interests of justice so require, representation may be provided for any

financially eligible person who . . . is seeking relief under section 2241, 2254, or 2255 of title

28.” 18 U.S.C. § 3006A(a)(2) and § 3006A(a)(2)(B). “The decision to appoint counsel for a

federal habeas Movant is within the discretion of the court and is required only where the

interests of justice or due process so require.” Mira v. Marshall, 806 F.2d 636, 638 (6th Cir.

1986) (citations omitted). The appointment of counsel is mandatory only where the record

indicates that an evidentiary hearing is required to resolve a Movant’s claims. See Rule 8 of the

Rules Governing Section 2254 Cases in the United States District Courts. In assessing whether

to exercise its discretion in appointing counsel on a Movant’s behalf, the Court should consider

“the legal and factual complexity of the case, the Movant’s ability to investigate and present his

claims, and any other relevant factors.” Matthews v. Jones, No. 5:13-cv-1850, 2015 WL 545752,

at *3 (N.D. Ohio Jan. 22, 2015) (citations omitted). “Where the issues involved can be properly

resolved on the basis of the . . . record, a district court does not abuse its discretion in denying a

request for court-appointed counsel.” Poulton v. Warden, Ross Corr. Inst., No. 2:15-CV-02352,

2018 WL 527286, at * 6 (S.D. Ohio Jan. 24, 2018) (citations omitted).

        Here, no evidentiary hearing will be required to resolve Movant’s claims. Moreover, the

record does not reflect that the case is so unduly complex that the interests of justice or due

process require the appointment of counsel to assist the Movant’s behalf. Further, the record

reflects that to date, Movant has more than adequately presented her arguments on her own

behalf. Accordingly, the request for appointment of counsel (ECF No. 80) is DENIED.




                                                   3
Standard of Review

       In order to obtain relief under 28 U.S.C. § 2255, a party must establish the denial of a

substantive right or defect in the trial that is inconsistent with the rudimentary demands of fair

procedure. United States v. Timmreck, 441 U.S. 780 (1979); United States v. Ferguson, 918 F.2d

627, 630 (6th Cir. 1990) (per curiam). Relief under 28 U.S.C. § 2255 is available when a federal

court imposed a sentence in violation of the Constitution or laws of the United States or when the

trial court lacked jurisdiction, when the sentence was in excess of the maximum sentence

allowed by law, or when the judgment or conviction is “otherwise subject to collateral attack.”

United States v. Jalili, 925 F.2d 889, 893 (6th Cir. 1991). In the absence of constitutional error,

the question is “whether the claimed error was a ‘fundamental defect which inherently results in

a complete miscarriage of justice.’” Davis v. United States, 417 U.S. 333, 346 (1974) (quoting

Hill v. United States, 368 U.S. 424, 428–429 (1962)); see also Griffin v. United States, 330 F.3d

733, 736 (6th Cir. 2006). However, “‘[a] § 2255 motion may not be used to relitigate an issue

that was raised on appeal absent highly exception circumstances.’” DuPont v. United States, 76

F.3d 108, 110 (6th Cir. 1996) (quoting United States v. Brown, 62 F.3d 1418 (6th Cir. 1995)

(unpublished)). Further, if a Movant fails to raise a non-constitutional claim at trial or on direct

appeal, he or she has waived the matters for collateral review except where the errors amount to

something akin to a denial of due process. Accordingly, claims that could have been raised on

direct appeal, but were not, will not be entertained on a motion to vacate under § 2255 unless the

Movant shows: (1) cause and actual prejudice sufficient to excuse his failure to raise the claims

previously; or (2) that he is “actually innocent” of the crime. Ray v. United States, 721 F.3d 758,

761 (6th Cir. 2013) (citing Bousley v. United States, 523 U.S. 614, 622 (1998)) (internal citations

omitted).



                                                  4
Ineffective Assistance of Counsel

       “In all criminal prosecutions,” the Sixth Amendment affords “the accused. . . the right. . .

to Assistance of Counsel for his defence.” U.S. Const. amend. VI. “Only a right to ‘effective

assistance of counsel’ serves the guarantee.” Couch v. Booker, 632 F.3d 241, 245 (6th Cir. 2011)

(citation omitted). The United States Supreme Court set forth the legal principals governing

claims of ineffective assistance of counsel in Strickland v. Washington, 466 U.S. 556 (1984).

Strickland requires a Movant claiming ineffective assistance of counsel to demonstrate that his

counsel’s performance was deficient and that he suffered prejudice as a result. 466 U.S. at 687;

Hale v. Davis, 512 F. App’x 516, 520 (6th Cir. 2013). A Movant “show[s] deficient

performance by counsel by demonstrating ‘that counsel’s representation fell below and objective

standard of reasonableness.” Poole v. MacLaren, 547 F. App’x 749, 754 (6th Cir. 2013)

(quoting Davis v. Lafler, 658 F.3d 525, 536 (6th Cir. 2011) (internal quotation marks omitted)

and citing Strickland, 466 U.S. at 687). To make such a showing, a Movant “must overcome the

‘strong [ ] presum[ption]’ that his counsel ‘rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Poole, 547 F. App’x at 754

(quoting Strickland, 466 U.S. at 687). “To avoid the warping effects of hindsight, [courts must]

‘indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.’” Bigelow v. Haviland, 576 F.3d 284, 287 (6th Cir. 2009) (quoting

Strickland, 466 U.S. at 689).

       Because a criminal defendant waives numerous constitutional rights when she pleads

guilty, the guilty plea must be entered knowingly and voluntarily in order to be constitutionally

valid. Boykin v. Alabama, 395 U.S. 238, 244 (1969). “‘The standard was and remains whether

the plea represents a voluntary and intelligent choice among the alternative courses of action



                                                 5
open to the defendant.’” Sparks v. Sowders, 852 F.2d 882, 885 (6th Cir. 1988) (quoting North

Carolina v. Alford, 400 U.S. 25, 31 (1970)). In applying this standard, a court must look at the

totality of the circumstances surrounding the plea. Id. A criminal defendant’s solemn

declaration of guilt carries a presumption of truthfulness. Henderson v. Morgan, 426 U.S. 637,

648 (1976). Further, a criminal defendant cannot successfully challenge the voluntariness of her

plea merely on the basis that she was motivated to plead guilty. Brady v. United States, 397 U.S.

742, 750 (1970).

       However, a Movant may challenge the entry of a plea of guilty on the basis that counsel's

ineffectiveness prevented the plea from being knowing and voluntary. Tollett v. Henderson, 411

U.S. 258, 267 (1973). Strickland’s two part test applies to challenges to guilty pleas based on a

claim of ineffective assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 59 (1985); Sparks v.

Sowders, 852 F.2d 882, 884 (6th Cir. 1988). In order to obtain relief on that basis, however, a

Movant raising such a claim must first show that counsel's advice was not within the range of

competence demanded of attorneys in criminal cases. Hill, 474 U.S. at 59; Sparks, 852 F.2d at

884.

       The second, or “prejudice” requirement, on the other hand, focuses on whether
       counsel's constitutionally ineffective performance affected the outcome of the plea
       process. In other words, in order to satisfy the “prejudice” requirement, the
       defendant must show that there is a reasonable probability that, but for counsel’s
       errors, he would not have pleaded guilty and would have insisted on going to trial.

Hill, 474 U.S. at 59; Sparks, 852 F.2d at 884. Movant has failed to meet this standard here.

Application

       Movant asserts that Attorney Landusky failed to review or investigate discovery material,

and failed to adequately explain the provisions of her initial Plea Agreement. Specifically, she

complains that he failed to provide her with a copy of the discovery material, witness statements



                                                6
or research on the case. (Motion to Vacate, ECF No. 79, PAGEID # 315.) She states that

Landusky incorrectly told her that she would not be required to forfeit her home, and he

improperly failed to disclose e-mails he had exchanged with the prosecutor. (Reply, ECF No. 89,

PAGEID # 466.) Movant states that, only hours before her sentencing hearing, she learned that

she would be required to forfeit her residential property which, she contends was unrelated to the

criminal activity charged. (PAGEID # 468-69.) She later agreed to the forfeiture of that

property only under extreme duress, and after being told by the prosecutor that her failure to

agree to the forfeiture of this property could have serious sentencing ramifications. (PAGEID #

470; Motion to Vacate, ECF No. 79, PAGEID # 316.) Movant claims that, but for Attorney

Landusky’s inadequate performance, she would have obtained more favorable sentencing terms.

(Reply, ECF No. 89, PAGEID # 472.) She asserts that her guilty plea was not knowing,

intelligent or voluntary, as she did not understand the nature of the charges or consequences of

her guilty plea, because Attorney Landusky gave her only 48 hours to review, sign and return it.

When she asked questions about certain provisions of the Plea Agreement, he told her that it

could be changed later, or was standard, or “Washington wouldn’t allow it.” (Motion to Vacate,

ECF No. 89, PAGEID # 316.) Movant also alleges that Attorney Landusky promised that she

would serve no jail time. Movant requests that the Court impose concurrent terms of

incarceration on Counts 2 and 11 in view of mitigating factors. (ECF No. 89, PAGEID # 477-

78.) She has attached a copy of an e-mail from the prosecutor, Dan Brown, to Attorney

Landusky (PAGEID # 482);1 a copy of Landusky’s Statement of Services Rendered (PAGEID #



1
 That document indicates that, on May 25, 2017, the prosecutor e-mailed Attorney Landuscky as
follows:

       We checked Zillow last night and it showed that the real estate was listed at
       $638,000, and it also indicated the sale status as “pending.”
                                                 7
483-84); and what appears to be a copy of her fee agreement with Landusky (PAGEID # 486-

87), in support of her claims.

       In response, Respondent has submitted the Affidavit of Joseph R. Landusky II, Movant’s

former defense counsel, which indicates in relevant part as follows:

       In September 2016, Melody R. Jones contacted my office. She told me that she
       was extremely unhappy with her lawyer, Steve Nolder. She told me that she was
       looking around for a different lawyer. She explained that she believed an effective
       defense should yield no prison time. I explained to her that I could not guarantee
       any specific results. I reviewed the indictment which accused Ms. Jones of being
       the chief organizer in a scheme to defraud the federal government out of millions
       of tax dollars. Ultimately, we reached an agreement that I would substitute for her
       present counsel, Mr. Nolder.

       After I was retained by Ms. Jones, I obtained discovery from the Assistant United
       States Attorney Dan Brown. Mr. Brown provided me with a DVR containing
       voluminous evidence. My assistant copied that DVR and sent it to Ms. Jones.
       According to my review of approximately 5000 pages of discovery contained on
       the DVR, Ms. Jones and her co-defendants were involved in filing at least 935
       separate fraudulent taxpayer claims with the IRS. I spent numerous hours
       reviewing the discovery provided by the government. It is important to note that,
       in accordance with the Jencks Act, 18 U.S.C. § 3500, the discovery did not contain
       any statements made by government witnesses.

       Ms. Jones resided in California, so much of my communication with her was by
       email and telephone conferences. Because we had agreed to a flat fee arrangement,
       I did not record all of my conferences with Ms. Jones. Nevertheless, my records
       show that I had at least 20 communications by phone, email and in-person with Ms.
       Jones.




       If your client agrees that the sale will be an arm’s length transaction at fair market
       value, provides us with the HUD-1 documents and places her net proceeds with the
       Clerk of the Court to be forfeited and/or applied directly to her restitution debt, we
       don’t have any objection to her selling the house. If it sells relatively quickly, it
       will certainly preserve the equity and save a lot of time and money on our side.

       Another thing: Ms Jones sold rental property earlier this year for $150,000, free
       and clear. What happened with those proceeds?

(ECF No. 89, PAGEID # 482.)
                                                 8
. . . I sent her a letter by email along with a proposed plea agreement from the
government on April 10, 2017. . . . The proposed plea agreement provides that Ms.
Jones would plead guilty to count II – theft and Count XI – Aggravated Identity
Theft with all other counts being dismissed. That letter provides guideline
calculations explaining to her that if she went to trial and lost on just count II and
count XI, she would be looking at an advisory guideline sentence of 97-121 months
for Theft which would be served consecutively to a 2-year term for Aggravated
Identity Theft. The letter further explained that if she pleads she would be looking
at a sentence of 78-87 months for Theft which would be served consecutively to a
2-year term for Aggravated Identity Theft. I had further discussions with Ms. Jones
explaining that we had worked out an 11(c)(1)(C) plea agreement with an agreed
sentence of 54 months which is significantly less than the advisory guideline
sentence and mandatory consecutive 2-year sentence.

Ms. Jones states that I told her to sign and return plea agreement within 48 hours.
That is not correct because I sent her the plea agreement on April 7, 2017 with the
guideline letter. She signed it on April 20, 2017. It was returned to me and I signed
it on May 1, 2017. At no time did I tell her the plea agreement could be changed
later. I did tell her that the plea agreement contained standard provisions. I
explained to her that the judge could accept or reject the plea agreement because
the judge has the ultimate say as to the sentence imposed. I never told Ms. Jones
that probation was a possibility because I thoroughly explained to her that she had
to spend at least 20years in jail due to the aggravated Identity Theft charge. I told
Ms. Jones that the government would not drop any right to forfeiture regarding any
property or proceeds she obtained as a result of her Theft offense.

Ms. Jones states that I exchanged emails with AUSA Brown without her
knowledge. My records indicate that on May 24, 2017, AUSA Brown sent me an
email concerning an allegation that Ms. Jones was trying to sell her house in
California which was subject to forfeiture as representing proceeds of illegal
activity. That same day I had a couple of telephone conferences with Ms. Jones
regarding the purported sale of her house. I attempted to explain the consequences
of selling property that was subject to forfeiture but she became irate and stated it
was her property – not the government’s and she would sell it if she wished. I
subsequently left a message with AUSA Brown to follow upon Ms. Jones’
concerns. The following day, AUSA Brown sent an email telling me the house was
listed at $638,000.00 and suggested that she apply the net proceeds to her
forfeiture/restitution debt. He further indicated that she previously sold a different
property in 2017 for $150,000.00 free and clear. I called Ms. Jones and read AUSA
Brown’s email to her verbatim. She became enraged and accused me of working
for the government. She also told me that she wanted to consider her options about
me continuing to represent her.

Over Memorial Day weekend 2017 Ms. Jones told me I was fired. I withdrew on
30 May 2017. She rehired Mr. Nolder who entered his appearance the same day.
She entered a plea negotiated by Mr. Nolder on May 31, 2017. About a week later,

                                          9
       I received a letter from Ms. Jones requesting an accounting of work completed. On
       June 29, 2017, I sent her a statement of services rendered.

       In September 2017, Ms. Jones filed a complaint with the Columbus Bar Association
       complaining about my representation of her. . . . The Columbus Bar Association
       determined that Ms. Jones’ complaint was unfounded.

Affidavit of Joseph R. Landusky II, ECF No. 88-1, PAGEID # 459-61.

       The record indicates that, while represented by Attorney Landusky, on April 20,

2017, Movant signed a Plea Agreement. (ECF No. 39.) As discussed, Attorney Landusky

thereafter withdrew as counsel, and Attorney Nolder filed a Notice of Substitution of

Counsel. (ECF Nos. 41, 42.) Represented by Attorney Nolder, who had previously acted

as defense counsel, on May 31, 2017, Movant signed the Superseding Plea Agreement, the

terms under which she entered her guilty plea. (ECF No. 45.) She signed her agreement

to the following Statement of Facts:

       In 2009 Defendant Melody Rose Jones began to create and file false, fictitious and
       fraudulent income tax returns for, or in the names of, other persons in order to seek
       substantial tax refunds from the Internal Revenue Service (IRS). She recruited
       others to seek the personal identification information (“PII”) of other persons,
       typically low-income or unemployed individuals, and offered to pay her recruits
       $800 for each adult’s PII and $1,000 for each child’s PII. Accordingly, Defendant
       JONES established a network of recruits who provided such PII which she then
       used to create fraudulent tax returns, typically falsely alleging receipt of income,
       usually as a household worker, claiming false credits, such as the Earned Income
       Credit as well as child care and education expense. Most of the fraudulent returns
       were filed electronically with refunds directed to bank accounts controlled by
       JONES and certain of her recruits.

       More specifically, on or about January 23, 2012, Defendant MELODY ROSE
       JONES knowingly and willfully created and filed with the IRS a false and
       fraudulent income tax return using without lawful authority the PII of one L.C. in
       order to convert to her own use and the use of others a tax refund in the amount of
       $4,110. This activity took place in the Southern District of Ohio. In all, Defendant
       JONES, through this illegal activity over several years, is responsible for losses to
       the Internal Revenue Service of $4,741,521.




                                                10
(ECF No. 45, PAGEID # 127.) Movant signed the statement of facts, acknowledging that it is

true and correct, and indicating that she had read and carefully reviewed it with her attorney.

(Id.) She also indicated that she had read and carefully reviewed the Superseding Plea

Agreement with her attorney, that she understood it, voluntarily agreed to it, and did not wish to

change any part of it. She stated that she was “completely satisfied” with the representation of

counsel. (PAGEID # 128.)

       The transcript of Movant’s May 31, 2017, guilty plea hearing indicates that, at that time,

she stated that she had discussed the Indictment and the Superseding Plea Agreement with

Attorney Nodler, as well as her potential defenses, and that she was completely satisfied with his

advice, representation, and counsel. (Transcript, ECF No. 84, PAGEID # 335-36.) The

prosecutor summarized the terms of the Superseding Plea Agreement, indicating that Movant

had agreed to plead guilty to Counts 2 and 11, and understood that she faced ten years on Count

2, and two years on Count 11, such sentence to be served consecutively to any sentence imposed

on Count 2. (PAGEID # 337.) She agreed that she was responsible for a tax loss of between

$3.5 and $9.5 million, corresponding to an offense level 24 under the advisory United States

Sentencing Guidelines. (PAGEID # 338.) She would obtain a three-level reduction in her

recommended Guideline sentence for her acceptance of responsibility; and she agreed to pay

restitution to the IRS in the amount of $4,741.521. (Id.) She signed a forfeiture agreement

agreeing to forfeit all right and interest in her property derived from the charges and waived her

right to appeal unless the sentence imposed exceeded the statutory maximum, and except as to a

claim of prosecutorial misconduct or the denial of the effective assistance of counsel. (PAGEID

# 339.) Movant stated that she had read the terms of the Superseding Plea Agreement, and that

her attorney had satisfactorily answered all her questions. She had signed it, understood it, and



                                                11
the attached statement of facts were “entirely accurate” with respect to her involvement in the

charges. (PAGEID # 340.) She denied being threatened by any agent of the government or

anyone else. (PAGEID # 341.) The Court advised her that she faced up to 12 years in prison.

The Court advised her of all of the rights that she was waiving by entry of her guilty plea.

Movant at all times indicated that she understood and she asked no questions. (PAGEID # 342-

44.) She admitted her guilt. (PAGEID # 345.)

         On March 21, 2018, Movant signed a Consent Order of Forfeiture (ECF No. 69),

agreeing to the forfeiture of $3,234,590.00, and certain real property located at 6878 Tourmaline

Drive, Eastvale, Riverside, County, California. She had a recommended Guideline sentence of

57 to 71 months incarceration. (Sentencing Transcript, ECF No. 86, PAGEID # 390.) The

prosecutor requested imposition of 54 months, plus an additional 24 month consecutive term of

incarceration, as provided for under the terms of the initial Plea Agreement. (PAGEID # 398.)

Movant expressed her remorse. (PAGEID # 402-03.) The Court deviated downward under

U.S.S.G. § 5H1.6,2 reducing Movant’s total offense level from 25 to 16, corresponding to a




2
    U.S.S.G. § 5H1.6 provides:

         In sentencing a defendant convicted of an offense other than an offense described
         in the following paragraph, family ties and responsibilities are not ordinarily
         relevant in determining whether a departure may be warranted.

         In sentencing a defendant convicted of an offense involving a minor victim under
         section 1201, an offense under section 1591, or an offense under chapter 71, 109A,
         110, or 117, of title 18, United States Code, family ties and responsibilities and
         community ties are not relevant in determining whether a sentence should be below
         the applicable guideline range.

         Family responsibilities that are complied with may be relevant to the determination
         of the amount of restitution or fine.
                                                 12
recommended Guideline sentence of 21 to 27 months incarceration, and imposed an aggregate

term of 48 months imprisonment. (PAGEID # 411-12.)

       Movant does not allege, and the record does not indicate, that but for her attorney’s

inadequate performance she would not have pleaded guilty, and would have proceeded to trial.

Moreover, and contrary to her allegations here, nothing in the record supports her claim that she

could have obtained a lesser sentence or a more favorable plea agreement but for the inadequate

performance of her Attorney Landusky, who did not represent her at the time of her guilty plea

and sentencing. Moreover, because Movant obtained representation by new counsel with whom

she had expressed her satisfaction prior to and at the time she entered her guilty plea and

thereafter agreed to the forfeiture of the property at issue as involving proceeds of the criminal

charges against her, she cannot now obtain relief on her claim that she was denied the effective

assistance of counsel during the time that she was represented by a prior attorney who had no

involvement in the final disposition of the case. “When a criminal defendant has solemnly

admitted in open court that he is in fact guilty of the offense with which he is charged, he may

not thereafter raise independent claims relating to the deprivation of constitutional rights that

occurred prior to the entry of the guilty plea.” United States v. Stiger, 20 F. App’x 307, 309 (6th

Cir. 2001) (citing Tollett v. Henderson, 411 U.S. 258, 266–67 (1973); United States v. Bohn, 956

F.2d 208, 209 (9th Cir. 1992)).

       [A] guilty plea represents a break in the chain of events which has preceded it in
       the criminal process. When a criminal defendant has solemnly admitted in open
       court that he is in fact guilty of the offense with which he is charged, he may not
       thereafter raise independent claims relating to the deprivation of constitutional
       rights that occurred prior to the entry of the guilty plea. He may only attack the
       voluntary and intelligent character of the guilty plea by showing that the advice he
       received from counsel was not within the standards set forth in McMann [v.
       Richardson, 397 U.S. at 771].

Tollett v. Henderson, 411 U.S. at 267. Also,

                                                 13
        [p]re-plea claims of ineffective assistance of trial counsel are considered
        nonjurisdictional defects that are waived by a guilty plea. See United States v.
        Stiger, 20 F. App’x 307, 309 (6th Cir. 2001); see also Siebert v. Jackson, 205 F.
        Supp. 2d 727, 733–34 (E.D. Mich. 2002) (holding that a habeas Movant's claims of
        deprivations of his constitutional rights that occurred before his guilty plea, as a
        result of his trial counsel's alleged ineffective assistance, were foreclosed by his
        guilty plea, where he stated at the plea hearing that he was satisfied with counsel's
        representation, and he did not complain of counsel's advice concerning plea
        agreement). The Movant's pre-plea claims of ineffective assistance of trial counsel
        have been waived by his guilty plea.

Danner v. Booker, No. 10-11434, 2014 WL 3525071, at *8 (E.D. Mich. July 16, 2014). “The

only challenges that a federal habeas corpus Movant may make after he has entered a guilty plea

concern the nature of his counsel’s advice to plead and the nature of his plea as voluntary and

intelligent.” Smith v. Warden, Noble Correctional Inst., No. 2:17-cv-735, 2018 WL 4077457, at

*4 (S.D. Ohio Aug. 27, 2018) (quoting Woodhouse v. Sandusky Cty. Common Pleas Court, No.

3:05-cv-2934, 2007 WL 5234144, at *6 (N.D. Ohio Jan. 9, 2007)) (internal citations omitted).

        Additionally, the record does not support Movant’s allegation now that her guilty plea

was coerced, that she did not understand the terms of her negotiated Superseding Plea

Agreement or sentencing ramifications, or that her guilty plea was otherwise not knowing,

intelligent, or voluntary.

        [T]he representations of the defendant, his lawyer, and the prosecutor at [a guilty
        plea proceeding], as well as any findings made by the judge accepting the plea,
        constitute a formidable barrier in any subsequent collateral proceedings. Solemn
        declarations in open court carry a strong presumption of verity. The subsequent
        presentation of conclusory allegations unsupported by specifics is subject to
        summary dismissal, as are contentions that in the face of the record are wholly
        incredible.

Blackledge v. Allison, 431 U.S. 63, 73–75 (1977). “Because courts must be able to rely on a

defendant's statements during a plea colloquy, ‘allegations in a § 2255 motion that directly

contradict the Movant's sworn statements made during a properly conducted Rule 11 colloquy



                                                 14
are always ‘palpably incredible’ and ‘patently frivolous or false.’” United States v. Ross, No.

1:11-cr-00139, 2019 WL 144387, at *3 (S.D. Ohio Jan. 9, 2019) (citing Francis v. United States,

No. 1:15-0010, 2015 WL 5566296, at *2, (M.D. Tenn. Sep. 21, 2015) (citing United States v.

Lemaster, 403 F.3d 216, 221 (4th Cir. 2005)). Movant indicated that she had read the agreement,

understood it, discussed it with her attorney, admitted her guilt, and agreed to the forfeiture of

property. That being the case, she cannot now obtain relief on her complaint regarding the

representation of prior counsel.

       Movant’s claims are without merit.

Motion for Reduction of Sentence

       Movant has filed a request that the Court reduce her sentence and run Counts 2 and 11

concurrently to each other. (ECF No. 89.) In support, she states that she has received no

disciplinary infractions while in prison, is pursuing educational programming, has complied with

all of the terms of her Superseding Plea Agreement, and that she has been diagnosed with breast

cancer. (ECF No. 89, PAGEID # 477-78.)

       However, under the provisions of 18 U.S.C. § 3582(c), a court may not modify a term of

imprisonment once it has been imposed except where the Bureau of Prisons has requested the

modification based upon extraordinary circumstances, where modification is permitted under

Fed. R. Crim. P. 35, or where the guideline sentencing range for the offense of conviction has

been retroactively lowered. None of the foregoing circumstances are applicable here. Moreover,

Movant’s conviction on Count 11 must be served consecutively to her sentence on Count 2. See

18 U.S.C. § 1028A(a)(1), (b). Therefore, this Court does not have the authority to modify

Movant’s sentence.




                                                 15
Recommended Disposition

       For the foregoing reasons, the Magistrate Judge RECOMMENDS that the Motion to

Vacate under 28 U.S.C. § 2255 (ECF No. 79) be DENIED and that this action be DISMISSED.

       Movant’s Motion to Appoint Counsel (ECF No. 80) is DENIED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or

in part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse

decision, they may submit arguments in any objections filed, regarding whether a certificate of

appealability should issue.




                                                  16
IT IS SO ORDERED.

                         _s/ Elizabeth A. Preston Deavers_
                         Elizabeth A. Preston Deavers
                         Chief United States Magistrate Judge




                    17
